Citation Nr: 1138103	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim of entitlement to service connection for bilateral hearing loss, but denied it on the merits.

The Board notes that it must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim of service connection. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the Veteran's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). Therefore, the Board has listed the issue on the title page accordingly.   

In November 2007, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claim of entitlement to service connection for bilateral hearing loss was denied in a January 2004 rating decision.

3. The evidence received since the January 2004 rating decision is new and material.  

4. When resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is attributable to acoustic trauma during active service. 


CONCLUSION OF LAW

1. The January 2004 rating decision, that denied the claim of entitlement to service connection for bilateral hearing loss, is final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the January 2004 rating decision and the claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  

3. Given the benefit of the doubt to the Veteran, bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

A. New and Material Evidence

The Veteran seeks to reopen his service connection claim for bilateral hearing loss.  In the January 2004 rating decision, the Veteran was denied service connection for the claim on appeal as there was no evidence of record to show the Veteran had bilateral hearing loss for VA purposes or that the claimed disability was caused or aggravated by military service. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2011).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). In addition, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence of record at the time of the January 2004 rating decision included the Veteran's service treatment records, private treatment statements dated July 2003, August 2003, and September 2003, an August 2003 private audiometry report, August 2003 private treatment records, two October 2003 personal statements by the Veteran, November 2003 VA audiological and ear disease examination reports, and a picture of the U.S.S. Perkins submitted by the Veteran in December 2003. 

The evidence received since the January 2004 rating decision includes private treatment statements dated September 2003 and March 2004 (received in October 2005), January 2006, November 2005, May 2006, and October 2007, private audiometry reports dated March 2004, November 2005, and October 2007, private treatment records dated February 2004, January 2005, November 2005, and December 2005, a March 2006 VA audiological examination report, November 2006 and February 2008 personal statements from the Veteran, and a November 2007 DRO hearing transcript.   

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal. The newly submitted evidence does not include official service department records and is neither cumulative nor redundant of the evidence of record at the time of the January 2004 rating decision. Specifically, Dr. D. E. opined in the September 2003, January 2006, and May 2006 private treatment statements that the Veteran's bilateral sensorineural hearing is probably noise-induced and due to noise exposure when the Veteran was a younger man and during military service. Additionally, the Board, as fact finder, interpreted the results of audiometry graphs and finds the Veteran's bilateral auditory thresholds were over 26 decibels at the 500, 1000, 2000, 3000, and 4000 frequencies in the August 2003 and October 2007 private audiometry reports, as well as in the November 2005 private audiometry report, except at 3000 Hertz. See Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) (Fact-finding in Veterans' cases is to be done by the Board.); Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Court is unable to interpret the results of an audiometry graph, as that requires a factual finding). 

Therefore, such evidence suggests that the Veteran meets the criteria for a bilateral hearing loss disability VA purposes pursuant to 38 C.F.R. § 3.385, which may be related to his active military service. Since the newly submitted evidence relates to unestablished facts necessary to substantiate the claim on appeal, the Board finds it to be both new and material and the Veteran's service connection claim on appeal is reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011). The adjudication of the underlying claim on the merits is discussed below. 

B. Service Connection

The Veteran asserts that service connection is warranted for his bilateral hearing loss due to his exposure to acoustic trauma during military service. At the November 2007 DRO hearing, he testified that while stationed aboard the U.S.S. Perkins (DD-877) as gunnery, he completed multiple firing missions day and night, and his ears were even perforated as a result.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifests to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2011).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2011). See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that in an April 2004 rating decision, the DRO granted the Veteran's claim of entitlement to service connection for tinnitus based on noise exposure during service. The Board also finds the Veteran is competent to report that he was exposed to acoustic trauma during his service as a gunnery aboard the U.S.S. Perkins, as noted above. Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service, and the questions for consideration are whether the Veteran has a bilateral hearing loss disability and, if so, is it causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis of bilateral hearing loss. Upon discharge from service in an April 1971 separation examination report, the Veteran was found to have unimpaired hearing (15/15) based on a whispered and spoken voice testing. 

Following separation from active service, the evidence of record demonstrates the Veteran has bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385. As previously discussed, his auditory thresholds were over 26 decibels in all of the frequencies in the August 2003 and October 2007 private audiometry reports and except at 3000 Hertz in the November 2005 private audiometry report. 

The Board acknowledges that at the November 2003 VA audiological examination, the Veteran's auditory thresholds in both ears were 20, 30, 25, 20, and 30 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and the Veteran scored 98 percent in the right ear and 100 percent in the left ear on the Maryland CNC test. The examiner diagnosed the Veteran with bilateral mild sensorineural hearing loss and reported that "[i]nter-test consistency was rated FAIR due to this Veteran's exaggerated listening posture throughout testing as well as significant 'improvement' found today compared to results dated August 14, 2003, provided by [Veteran], from private audiological testing." 

Nonetheless, the Board finds that the November 2003 audiometry report for this VA examination documented the Veteran's auditory threshold in the right ear was 30 decibels at 2000 Hertz and 40 decibels at 4000 Hertz in the left ear, thus satisfying the criteria for a bilateral hearing loss disability for VA purposes. Collectively, the evidence shows the Veteran displayed over 26 decibels in the 1000, 2000, and 4000 Hertz in the right ear and 40 decibels at 4000 Hertz in the left ear. Although the Veteran failed to meet the criteria for hearing loss in the right ear for VA purposes at the March 2006 VA examination, which the examiner reported the inter-test reliability is fair at best, the Veteran met the criteria for bilateral hearing loss pursuant to 38 C.F.R. § 3.385 according to the most recent October 2007 private audiometry report. As such, the Board finds the Veteran has met the criteria for bilateral hearing loss for VA purposes during the appeal period, and the remaining question is whether the Veteran's current disability is causally related to the conceded in-service noise exposure. 

After a review of the evidentiary record, the Board finds both positive and negative evidence of a link between the Veteran's current bilateral hearing loss disability and conceded noise exposure during military service. Negative evidence is shown in March 2006 VA audiological examination report. 

At the March 2006 examination, the Veteran reported occupational noise exposure included working as an engineering technician for General Electric (GE) and receiving and disposing hazardous material. The examiner noted review of the claims file, the Veteran's hearing was found to be within normal limits at entrance and separation from the military, and opined that the Veteran's hearing loss is likely a result of post military noise exposure.

In contrast, positive evidence is shown in private treatment statements by Dr. D. E. based on the Veteran's consistent oral history of his noise exposure during military service. In September 2003, he opined that in August 2003 he believed the Veteran's bilateral sensorineural hearing loss was probably secondary to noise-induced hearing loss sustained during military service, and now the most likely etiology is noise-induced hearing loss sustained as a younger man. In subsequent January 2006 and May 2006 statements, he explained that the Veteran's bilateral sensorineural hearing loss, more notably worse at the high frequency, is consistent with possible noise-induced hearing loss.  

In addition, the November 2003 VA examination report indicated that it is as likely as not that hearing loss is due to noise exposure in service.  At the November 2003 examination, the Veteran reported excessive noise exposure from artillery and gunfire during his military service and denied occupational and recreational noise exposure. The examiner noted review of the claims file and opined that the Veteran's hearing loss is consistent with cochlear damage caused by noise exposure; however, since test results indicated normal hearing sensitivity at the time of discharge from military service, it is as likely as not that hearing loss was caused by post-military occupational and recreational noise exposure or some other post-military causes.  

As a result, the Board finds that there is both positive and negative evidence of record. The Board is certainly aware that service treatment records are absent for any complaints, treatment, or diagnosis of bilateral hearing loss to substantiate the Veteran's claim, and that the March 2006 VA audiological examination report concluded that the Veteran's hearing loss is likely caused by post-military occupational and recreational noise exposure. 

However, the evidence of record is void of any intercurrent event or injury, and there is no evidence of record to suggest that the Veteran was exposed to post service occupational or recreational noise exposure. In fact, the Veteran testified at the November 2007 DRO hearing that following separation from service, he worked as a primary coder for GE, in which his duties included dipping airplane parts, specifically blades, in a flurry-like substance then in sand and hanging them to dry. He explained that he was not involved with pounding machinery or anything of that nature. After leaving GE, he worked at Curtland as an environmentalist, where his duties included typing data into the computer and checking the contents of canisters containing hazardous material and waste before assigning the label code. He described these duties as more in the line of a clerk.     

Additionally, the private treatment statements by Dr. D. E. acknowledge a positive nexus between the Veteran's hearing loss and in-service acoustic trauma, and as noted above, the record shows that service connection has been established for tinnitus based on noise exposure during service. The Veteran is also competent to give evidence about observable symptoms, such as difficulty with hearing emergency vehicles and with communication, as reported at the March 2006 VA examination. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  The November 2003 VA examination report also includes a positive nexus opinion because it was concluded that the cause of hearing loss was as likely as not noise exposure in service.

Based on the aforementioned positive and negative evidence of record, the Board finds that the evidence is in equipoise. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (2011); Gilbert, 1 Vet. App. at 53-56.  

Given the facts, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  

	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


